Citation Nr: 0409089	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  97-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

Entitlement to service connection for multiple joint pain, 
hearing loss, headaches, a neck disorder, and a condition 
manifested by a low white blood cell count.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO decision that denied service 
connection for multiple joint pain, hearing loss, headaches, 
a neck disorder, and a condition manifested by a low white 
blood cell (WBC) count.  The veteran failed to report to a 
July 2000 Travel Board hearing.  In July 2000, the Board 
remanded the claims to the RO for further development of the 
evidence.

In the June 1996 rating decision, the RO also denied service 
connection for residuals of a broken nose, and the Board 
remanded that issue to the RO in July 2000.  However, the RO 
awarded service connection for this condition in September 
2003, and thus the issue is no longer on appeal.


FINDINGS OF FACT

1.  The veteran does not currently have a medically diagnosed 
disability manifested by multiple joint pain.

2.  Left ear hearing loss was present on entrance into 
service and it was not permanently worsened by service.  A 
right ear hearing loss disability is not currently shown.

3.  Any headache disorder began after service and was not 
caused by any incident of service.

4.  The veteran does not currently have a medically diagnosed 
neck disorder.

5.  A low WBC count represents a laboratory finding and is 
not a disability.


CONCLUSIONS OF LAW

Claimed multiple joint pains, hearing loss, headaches, a neck 
disorder, and a condition manifested by a low WBC count were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3,306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran served on active duty in the United States Army 
from October 1992 to February 1995.  He had no overseas 
service.

Enlistment examination in August 1992 noted he had mild pes 
planus, hallux valgus bunions, and mild asymptomatic genu 
varus.  Audiometric examination at that time included the 
following decibel thresholds in the ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
10
20
35
30
40

At the entrance examination, he was given a physical profile 
of "2" for hearing.

Later service medical records show that in February 1993, the 
veteran had an audiogram which showed the following decibel 
thresholds in the ears:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
20
0
LEFT
15
25
30
35
35

The veteran underwent audiological evaluation in March 1993.  
Decibel thresholds in the ears were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
10
15
35
35

At this examination, it was noted his right ear hearing was 
normal, but he had mild sensorineural left ear hearing loss.

In July 1993, he was seen for complaints of right knee pain 
of one month's duration and low back pain of seven weeks' 
duration.  The minor mechanical low back pain was found to 
have resolved; initial assessment also was Osgood/Schlatter's 
disease.  The assessment was possible pulled ligament of the 
right knee; the low back pain that was possibly just due to 
fatigue.  That month, he was also treated for a possible 
bruised right hip and sprained right first toe sustained in a 
soccer game.  

On audiological evaluation in August 1993, decibel thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
15
LEFT
15
25
30
30
35

In September 1993, he reported knee pain of three days 
duration; the diagnosis was iliotibial band syndrome.  An 
assessment several days later was possible right knee 
sprain/strain.  In November 1993, the veteran reported 
lightheadedness; he said that he had been hit in the right 
temple several days earlier.  No abnormalities were found; he 
was assessed as having overexerted himself on physical 
training.  
On audiological evaluation in November 1993, decibel 
thresholds in the ears were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
0
35
10
LEFT
15
10
20
20
0

In January 1994, he slipped on a wet floor and injured his 
knee; the diagnosis was a possible sprain of the left knee.  
He had left collarbone pain in May 1994 during a road march; 
he did not have a prior history of trauma.  He had full range 
of motion, without redness, edema, or guarding.  The 
diagnosis was a possible sprain in the muscles.  Later in May 
1994, he was seen for headaches, dizziness, fever, chills, 
and sore low back muscles; he was treated for a presumed 
strep infection with flu-like symptoms.  He had normal back 
motion with complaints of pain.  

At a September 1994 audiogram, decibel thresholds in the ears 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
5
LEFT
10
25
30
30
40

He was diagnosed with possible back strain in October 1994.  

On testing in January and February 1995, his WBC count was 
low, showing persistent leucopenia; he also had a low red 
blood cell count.  He had fatigue with exercise and near 
syncope with weightlifting.  Tests were scheduled to rule out 
lymphoma, leukemia, Hodgkin's disease, and bone marrow 
suppression.  A peripheral smear test showed mild 
normochromic/normocytic anemia and leucopenia with absolute 
neutropenia and relative lymphocytosis with reactive 
lymphocytes.  Bone marrow biopsy showed normocellular marrow 
with no histopathological diagnosis.  An examining doctor 
stated that atypical lymphocytes could be secondary to a 
viral infection; she also stated that there was no evidence 
of leukemia or lymphoma on the biopsies.  No systemic illness 
was evident.  

On his separation medical history report in February 1995, he 
reported having had swollen or painful joints, hearing loss, 
recurrent back pain, and foot trouble; he denied having had 
frequent or severe headaches, arthritis, rheumatism, bone, 
joint, or other deformity, painful or trick shoulder or 
elbow, and trick or locked knee.  On audiological evaluation 
at separation, decibel thresholds in the ears were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
5
LEFT
10
25
30
30
40

The veteran underwent multiple VA examinations in July 1995.  

At a July 1995 VA orthopedic examination, the veteran said he 
had joint pains due to military training.  He complained of 
pain in the neck, elbows, knees, wrists, ankles, and feet.  
He also described swelling sometimes of the ankles and knees.  
On evaluation, his neck, elbows, and lumbosacral spine had no 
apparent deformity; motions of these joints were also within 
normal limits.  As for his knees, he could squat fully, and 
all knee motions were within normal limits; there was no 
ligament laxity.  There were an abrasion over the 
anterolateral aspect of the right knee and a residual bump 
over the tibia.  Both ankles showed marked defusion of medial 
plantar arches.  The veteran also reported having had 
multiple falls.  Examination showed multiple scars in both 
legs.  

On July 1995 VA hematological evaluation for a history of low 
WBC count, it was noted that any condition was in remission 
and that he did not have sickle cell disease.  It was also 
noted that he played basketball but would fall frequently due 
to joint pain.  

On July 1995 VA neurological examination, he described having 
headaches that had started after a concussion 7 months 
earlier.  Neurologically, he was normal, but he was diagnosed 
with tension or migraine headaches.

On July 1995 VA audiological evaluation, the veteran reported 
hearing difficulty since service.  Decibel thresholds in the 
ears were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
15
25
30
30
30

Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.  He had normal hearing in the 
right ear, but mild conductive loss in the left ear.    

On blood testing in July 1995, the WBC count was 3.0, which 
was below the low end of the normal range of 4.5.

On VA general medical examination in April 2003, the veteran 
complained of pain involving his knees, ankles, and low back; 
bilateral hearing loss; and migraine headaches.  There was no 
knee swelling, but there was an enlarged tibial tuberosity on 
the right knee.  WBC count was 3.7, which was below the low 
end of the normal range of 4.5.  X-rays of the ankles, knees, 
and lumbosacral spine were normal.  The pertinent diagnoses 
were history of chronic pain of the ankles, knees, and low 
back; history of chronic headaches; history of bilateral 
hearing loss; and bipartite left patella.  

On VA audiological examination in August 2003, the examiner 
reviewed and summarized the in-service hearing tests.  He 
concluded that the veteran had mild/moderate hearing loss in 
the left ear at entry into service and that he still had 
hearing loss at separation; however, he stated that the 
separation levels were not significantly different from his 
entrance results.  Decibel thresholds in the ears were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
20
LEFT
15
20
25
30
45

Speech recognition ability was 96 percent in both ears.  The 
examiner stated that this showed normal hearing for the right 
ear.  It also showed normal left ear hearing at lower 
frequencies, but mild/moderate hearing loss in the range from 
3,000 to 8,000 Hertz.  The examiner opined that the current 
examination results showed conductive hearing loss in the 
left ear that was better than what was observed at the time 
of enlistment.  He stated that it was therefore less likely 
than not that military service exacerbated the hearing loss.  
On an accompanying VA ear disease examination from August 
2003, the examining doctor concluded that the mild to 
moderate high frequency hearing loss in the left ear was "as 
likely as not service related."

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained, and VA examinations have been provided.  
The notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran did not service in Sourthwest Asia during the 
Persian Gulf War, and thus legal provisions concerning 
undiagnosed illness do not apply to his claims.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With regard to the claim for service connection for multiple 
joint pain, the service medical records from the veteran's 
1992-1995 active duty show only acute and transitory joint 
problems, such as strains from overexertion.  The service 
records do not identify a chronic joint disorder.  Post-
service medical records, including VA examinations in 1995 
and 2003, do not identify a chronic disorder involving 
multiple joint pain.  A complaint of pain alone, without a 
medically diagnosed underlying disorder, is not a disability 
and may not be service-connected.  Sanchez-Benitez v. West, 
13 Vet.App. 282 (1999).  Regardless of an injury or disease 
in service, service connection also requires a current 
medically diagnosed disorder.  Degmetich v. Brown, 104 F. 3d 
1328 (1997).  As there is no current medically diagnosed 
disorder involving multiple joint pain, service connection 
for the claimed disorder may not be granted. 

With regard to the claim for service connection for hearing 
loss, regulation provides that impaired hearing will be 
considered to be a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385; 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The evidence 
shows left ear hearing loss was noted at the service entrance 
examination, and thus it pre-existed service.  A comparison 
of audiology examinations during service and shortly 
thereafter shows no worsening of the pre-service left ear 
hearing loss due to service.  Pre-service left ear hearing 
loss was not aggravated by service, and thus service 
connection may not be granted.  With regard to the right ear, 
a current hearing loss disability under the standards of 
38 C.F.R. § 3.385 is not shown, and thus the claimed 
condition may not be service-connected.

With regard to the claim for service connection for 
headaches, service medical records do not show a chronic 
headache disorder.  The veteran complained of headaches at a 
post-service 1995 VA examination, yet this was by history 
only, and neurological findings were normal.  Later medical 
records do not show a diagnosed chronic headache disorder, 
let alone one related to service.  The weight of the evidence 
demonstrates that any current headache disorder began after 
service and was not caused by any incident of service.  Thus 
service connection for claimed headaches may not be granted.

As to the claim for service connection for a neck disorder, 
service and post-service medical records do not show a 
medically diagnosed neck disorder.  In the absence of a 
current medical diagnosis of a chronic neck disorder, service 
connection may not be granted.  Degmetich, supra.

The veteran also claims service connection for a condition 
involving a low WBC count.  There were laboratory findings of 
a low WBC count during and after service.  However, there has 
not been a medical diagnosis of any chronic disorder 
manifested by a low WBC count.  A laboratory finding alone, 
such as a low WBC count, does not represent a disability for 
which service connection might be granted.  Thus this claim 
for service connection may not be granted.

The Board finds that the preponderance of the evidence is 
against the claims for service connection.  Thus the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for multiple joint pain, hearing loss, 
headaches, a neck disorder, and a condition manifested by a 
low WBC count is denied.  





	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



